DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 01/12/2021.
Claims 1 and 4 have been amended and are hereby entered.
Claim 2 have been canceled.
Claims 1, and 3-5 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6 and 7, filed 01/12/2021, with respect to the Specification have been fully considered and are persuasive. The objection of the Specification has been withdrawn. 
Applicant’s arguments, see Page 7, filed 01/12/2021, with respect to the drawings have been fully considered and are persuasive. The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Page 7, filed 01/12/2021, with respect to the 35 U.S.C. 112(f) interpretation of Claims 1-2 have been fully considered and are persuasive. The 35 U.S.C. 112(f) interpretation of Claims 1-2 of the drawings has been withdrawn. 
Applicant's arguments, see Pages 7-9, filed 01/12/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-5 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Pages 8-9: “because the amended claims recite the use of a search condition table and a search rule table, the claims impose meaningful limits on practicing the abstract idea are integrate the abstract idea into a practical application”. Examiner respectfully disagrees because the use of a search condition table and a search rule table is still part of the abstract idea, and additional elements - “a processor” and “from/to the communication terminal of the user” recited in amended Claim 1 and “from/to the communication terminal of the user” recited in amended Claim 4 also do not integrate the abstract idea into a practical application of the exception. Please see “Claim Rejections – 35 USC § 101” below for a further discussion.
Applicant’s arguments, see Pages 9-11, filed 01/12/2021, with respect to the 35 U.S.C. 102(a)(1) rejection of Claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1, and 3-5 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (reservation management system), “a process” (reservation management method), and “an article of manufacture” (reservation management program) categories.
Regarding Claims 1, and 3-5, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A reservation management system comprising a processor configured to:
manage vehicle information including availability information of each of a plurality of car-sharing cars and information on an on-vehicle device;
manage facility information on facilities of a parking lot of each of the plurality of car-sharing cars or facilities around the parking lot;
receive, as a search condition for retrieving the car-sharing car, information related to a purpose of use of a user who wants to use a car-sharing car ….; 
transmit a request for one or more additional search conditions …., wherein the one or more additional search conditions are based on the purpose of use and a search condition table that associates each of a plurality of purposes of use with one or more additional search conditions; 
receive the additional search conditions corresponding to the purpose of use interactively ….;
retrieve one or more candidates for car-sharing cars conforming to a combination of the purpose of use and the additional search conditions among the plurality of car-sharing cars on the basis of the vehicle information and the facility information by referring to a search rule table that contains rules indicating a correspondence between the combination of the purpose of use and the additional search conditions and one or more on-vehicle devices conforming to the purpose of use; 
associate a priority order of the retrieved one or more candidates for car-sharing cars based on the search rule table;
transmit information related to one or more of the retrieved one or more candidates for car-sharing cars …. based on the priority order; and
receive a reservation for a car-sharing car selected by the user among the one or more candidates for car-sharing cars.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and cover performance of the limitation in the human mind. The limitations of managing vehicle and facility information, receiving information related to a purpose of use of a user, transmitting a request and receiving the additional search conditions, and retrieving one are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as an agreement in the form of contracts between users and the car-sharing cars providers. The other limitations of associating a priority order of the retrieved candidates based on a search rule table and transmitting information to the user, and receiving a reservation are processes that, under their broadest reasonable interpretation, can be performed in the human mind. For instance, a reservation can be received by a human who can associate a priority order of the retrieved candidates based on a search rule table and can transmit information to the user. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” and 
This judicial exception is not integrated into a practical application. Claim 1 recites additional element – “a processor”, “from a communication terminal of the user”, and “to the communication terminal of the user”. The claim as a whole merely describes how to generally “apply” the concept of managing, receiving, retrieving, associating, and transmitting a request for car-sharing car reservation by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a car-sharing cars reservation process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of car-sharing cars reservation process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “the purpose of use includes a purpose 
Claim 4 recites the following limitations:
A reservation management method for causing …. to execute the steps of: 
managing vehicle information including availability information of each of a plurality of car-sharing cars and information on an on-vehicle device; 
managing facility information on facilities of a parking lot of each of the plurality of car- sharing cars or facilities around the parking lot; 
receiving, as a search condition for retrieving the car-sharing car, information related to a purpose of use of a user who wants to use a car-sharing car ….; 
transmitting a request for one or more additional search conditions …. wherein the one or more additional search conditions are based on the purpose of use and a search conditions table that associates each of a plurality of purposes of use with one or more additional search conditions; 
receiving the additional search conditions corresponding to the purpose of use interactively ….; 
retrieving one or more candidates for car-sharing cars conforming to a combination of the purpose of use and the additional search conditions among the plurality of car-sharing cars on the basis of the vehicle information and the facility information by referring to a search rule table that contains rules indicating a correspondence between the combination of the purpose of use and the additional search conditions and one or more on-vehicle devices conforming to the purpose of use; 
associating a priority order of the retrieved one or more candidates for car-sharing cars based on the search rule table; 
transmitting information related to one or more of the retrieved one or more candidates for car-sharing cars to the communication terminal of the user based on the priority order; and 
receiving a reservation for a car-sharing car selected by the user among the one or more candidates for car-sharing cars.
The limitations for Claim 4 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and cover performance of the limitation in the human mind. The limitations of managing vehicle and facility information, receiving information related to a purpose of use of a user, transmitting a request and receiving the additional search conditions, and retrieving one are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as an agreement in the form of contracts between users and the car-sharing cars providers. The other limitations of associating a priority order of the retrieved candidates based on a search rule table and transmitting information to the user, and receiving a reservation are processes that, under their broadest reasonable interpretation, can be performed in the human mind. 
This judicial exception is not integrated into a practical application. Claim 4 recites additional elements – “a computer system”, “from a communication terminal of the user”, and “to the communication terminal of the user”. The claim as a whole merely describes how to generally “apply” the concept of managing, receiving, retrieving, associating, and transmitting a request for car-sharing car reservation by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a car-sharing cars reservation process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of car-sharing cars reservation process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Claim 5 recites the following limitations:
A ….. storing a reservation management program thereon, the program causing …. to execute the reservation management method according to claim 4.
Claim 5 is directed to substantially the same abstract idea as Claim 4 and is rejected for substantially the same reason. The dependent claim recites additional elements – “a non-transitory computer readable medium” and “the computer system”. These additional elements amount to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on practicing the abstract idea. Moreover, the additional recited limitations of the dependent claim do not provide an inventive concept because claims that merely use a computer as a tool perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub. No. 2016/0321566 A1; hereinafter "Liu") in view of Cooper et al. (US PG Pub. No. 2014/0074826 A1; hereinafter “Cooper”).
Regarding Claim 1, Liu teaches a reservation management system comprising a processor configured to: manage vehicle information including availability information of each of a plurality of car-sharing cars (See “The ride-sharing servers 208 may be configured to manage the vehicles 102 of the system 200. As shown, the multi-modal transportation system 200 includes a plurality of vehicles 102-A through 102-H (collectively 102) configured to communicate with the ride-sharing servers 208 (e.g., with or without use of the mobile device 152)." in Paragraph [0043]) and information on an on-vehicle device (See “The vehicle characteristics 302 may manage facility information on facilities of a parking lot of each of the plurality of car-sharing cars or facilities around the parking lot (See “FIG. 2A illustrates an example logical diagram of a multi-modal transportation system 200. As shown, the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202).” in Paragraph [0039] and “The hubs may include features such as parking lots and rental lots, with the rental lot including storage for vehicles such as cars, motorcycles and bicycles. Around each hub may be roads, bicycle lanes and walkways so commuters may travel between hubs or to and from hubs and destinations using bicycles, rental cars or walking.” in Paragraph [0019]); receive, as a search condition for retrieving the car-sharing car, information related to a purpose of use of a user who wants to use a car-sharing car from a communication terminal of the user (See “….the ride-sharing server 208 receives a request for a vehicle 102 rental. In an example, a user may utilize the trip-planning application 170 to specify characteristics for a requested route 226, such as trip characteristics 304 of the route and passenger characteristics 306 of the user. The user may further indicate a preference to share costs with other users.” in Paragraph [0086]); associate a priority order of the retrieved one or more candidates for car-sharing cars based on the search rule table (See “….the trip characteristics 304 may relate to a Level of Service (LOS) that is estimated using an LOS model. A routing algorithm may create a list of multi-modal routes 226 with LOS accounting for aspects such as optimal travel time, walking when weather is forecast to be fair, traveling with transmit information related to one or more of the retrieved one or more candidates for car-sharing cars to the communication terminal of the user (See “….the ride-sharing server 208 may inform the rental server 210 of the upcoming rent-share, may receive an indication of the vehicle 102 to be rented from the rental server 210, and may send the information to the trip-planning applications 170 of the users to allow the users to complete the initiation of the vehicle 102 rental.” in Paragraph [0075]) based on the priority order (See “An individual travel demand model (TDM) may be applied to determine a ranking of each route 226 and a likelihood the traveler may wish to make the trip. For example, a traveler wishing to arrive to a job interview on-time would specify trip characteristics 304 to rank route options that arrive a little early for the interview much higher than those that arrive late. This driver preference may be expressed by the TDM which is used to rank routes 226, in this case with a high priority on arrival time. The TDM of a hungry traveler going home to dinner might prioritize short travel time, rather than arrival time as described in the example above, and may specify trip characteristics 304  and receive a reservation for a car-sharing car selected by the user among the one or more candidates for car-sharing cars (See “….the multi-mode routing engine 216 may receive …. reservation data 408 from the passenger reservation system 218.” in Paragraph [0063] and Fig. 2B wherein it can be seen that Multi-Mode Routing Engine 216 receives Reservation Data 408 (see Fig. 4) from Passenger Reservation System 218 thru Ride-Sharing Servers (208A-C) by User’s Mobile Devices (152A-H)).
Liu does not explicitly teach; however, Cooper teaches transmit a request for one or more additional search conditions to the communication terminal of the user, wherein the one or more additional search conditions are based on the purpose of use and a search condition table that associates each of a plurality of purposes of use with one or more additional search conditions (See “In particular, a question asked by a user of system 100 can be classified as a "follow-up question," and responded to appropriately. For example, a user might ask, "what minivans are available in red?" and then "what about blue?" The second question is the follow-up question; its response should take into account that this question is about minivans, but that that the response to the second question should use "blue" in place of "red" in generating a list of minivans to deliver as a response.” in Paragraph [0105]); receive the additional search conditions corresponding to the purpose of use interactively from the communication terminal of the user (See “Response engine 140 is configured to receive possible answers and rank them, for example, via one or more scoring formulae.” in Paragraph [0050] and see also Paragraph [0105] as described above); and retrieve one or more candidates for car-sharing cars conforming to a combination of the purpose of use and the additional search conditions among the plurality of car-sharing cars on the basis of the vehicle information and the facility information by referring to a search rule table that contains rules indicating a correspondence between the combination of the purpose of use and the additional search conditions and one or more on-vehicle devices conforming to the purpose of use (See “Response engine 540 implements one or more information retrieval technologies, individually or in combination (e.g., in varying degrees), in accordance to the search criteria generated by rules engine 132.” in Paragraph [0077] and “To respond appropriately to a follow-up question, system 100 must first identify which questions are follow-ups, and which are independent. In one embodiment, this is done within rules engine 132, by the recognition of certain expressions identifying a follow-up query intent ("what about x", "y instead", and the like) at 802. Additionally, the actions of rules engine 132 will mark (i.e., annotate) those portions of a question at 804 that will be used to replace portions of the previous question. In the example given above, the portion of the question corresponding to "blue" will be marked as an appropriate replacement in the context of the previous question.” in Paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of car rental reservation of Liu to include requesting and receiving additional search conditions and retrieving information by referring a rules engine (e.g., search rule table), as taught by Cooper, in order to avoid the problems normally associated with information retrieval techniques based on either document-level relevance or ontology-based retrieval (See Paragraph 
Regarding Claim 3, Liu in view of Cooper teaches the reservation management system as described above in Claim 1. Liu also teaches the purpose of use includes a purpose other than a purpose of the user riding on the car- sharing car and moving to a destination (See “The vehicle characteristics 302 may include one or more characteristics of a vehicle 102. …. the vehicle characteristics 302 may include…. infotainment information 320 (e.g., whether video, calling, connectivity, or other features are available).” in Paragraph [0052] and “…. the passenger characteristics 306 include …. passenger comfort requirements 342 (e.g., heating/cooling settings, massaging seat settings, etc.), …., and luggage 348 (e.g., information regarding count, weight, and/or dimensions of luggage).” in Paragraph [0055]. It can be seen that the user is making a reservation of a car-sharing car for a purpose other than the purpose of riding on the car and moving to a destination).
 Claim 4 is a method claim corresponding to the system Claim 1. All of the limitations in Claim 4 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 4 is considered obvious rejection by the same rationales presented in the rejection of Claim 1 set forth above.
Regarding Claim 5, Liu in view of Cooper teaches the reservation management method as described above in Claim 4. Liu also teaches a non-transitory computer readable medium storing a reservation management program thereon, the program causing a computer system to execute the reservation management method according to claim 4 (See “The computing platform 104 may include one or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is 571-272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628